Case: 3:11-cr-00035-WHR Doc #: 222 Filed: 06/25/20 Page: 1 of 2 PAGEID #: 562

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vs. Case No. 3:11CR035(3)

LEE BAILEY, JUDGE WALTER H. RICE

Defendant.

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, REVOKING SAME AND IMPOSING A
SENTENCE OF TIME SERVED WITH NO SUPERVISED RELEASE TO
FOLLOW; RIGHT OF APPEAL ORALLY EXPLAINED AND
UNDERSTOOD; NEITHER COUNSEL FOR THE GOVERNMENT NOR FOR
THE DEFENDANT HAD ANY PROCEDURAL OR SUBSTANTIVE
OBJECTIONS TO THIS COURT’S DISPOSITION; TERMINATION ENTRY

 

On March 27, 2020, the Defendant, having previously been found in violation of his
Supervised Release that began on July 9, 2019, appeared in open Court for final disposition.

Pursuant to the record made on the aforesaid March 27, 2020, the Defendant’s
Supervised Release was revoked and he was remanded to the custody of the Attorney General of
the United States, the Bureau of Prisons, for a period of time served, with no period of
Supervised Release to follow.

Following the above, the Defendant was orally explained his right of appeal and he
indicated an understanding of same.

Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court’s disposition.
Case: 3:11-cr-00035-WHR Doc #: 222 Filed: 06/25/20 Page: 2 of 2 PAGEID #: 563

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

 

June 25, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
